—In a proceeding pursuant to CPLR article 78 to compel the production of certain documents pursuant to the Freedom of Information Law (Public Officers Law art 6), the petitioner appeals from a judgment of the Supreme Court, Queens County (Polizzi, J.), dated September 25, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs.
Subsequent to the petitioner’s 1986 murder conviction (see, People v Sanchez, 167 AD2d 489), he commenced this CPLR article 78 proceeding to obtain the District Attorney’s casefile. The respondent submitted a detailed affidavit attesting to the diligence of the search for the casefile and that it was not found. Thus, the respondent satisfied his burden of demonstrating that the petitioner’s casefile could not be located, and the Supreme Court properly dismissed the proceeding (see, Matter of Johnson v Hynes, 264 AD2d 777; Matter of Key v Hynes, 205 AD2d 779; Matter of Calvin K. v De Francesco, 200 AD2d 619). O’Brien, J. P., Krausman, Florio and McGinity, JJ., concur.